PER CURIAM.
United Automobile Insurance Company petitions for a Writ of Certiorari to quash the Circuit Court’s October 31, 2014, Order on Defendant’s Objections to Plaintiffs Second Request for Production. We grant the Petition.
As indicated in Royal Caribbean Cruises, Ltd. v. Doe, 44 So.3d 230, 234 (Fla. 3d DCA 2010), Respondents are not entitled to financial information until the trial court determines whether they have properly stated a claim for punitive damages. No such determination has been made in this case. Indeed, no claim for punitive dam*490ages has even been filed. In addition, Petitioner’s financial information is not relevant to any disputed issues raised by any other claim made by Respondents in their Complaint and is therefore not discoverable at this time.
Petition granted.